f inter'nal revenue service appeals number release date date march certified mall department of the treasury address any reply to sacramento appeals_office watt avenue sa sacramento ca employer_identification_number person to contact employee number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_50 c of the code our adverse determination was made for the following reason s you are not operated exclusively for charitable educational or other exempt purposes you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in internal_revenue_code sec_501 c more than an insubstantial part of your activities are in furtherance of a non-exempt purpose you are operated for a substantial private purpose and your net_earnings inure to the benefit of private shareholders or individuals contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the retum for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication g division 'l tax exempt and government entities date nov legend d date company s state w individual x individual y individual b dollar amount dear department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil sec_501 we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issues do you engage in substantial non-exempt commercial activities causing you to fail the operational_test yes for the reason explained below have you shown that your structure and manner of operations do not result in inurement and or private benefits to individuals no for the reason explained below facts you were incorporated on d as a non-profit corporation under s law your articles of incorporation articles state that you are organized for c purposes you list four purposes also outlined in your articles you offer targeted education outreach and consultation services in consumer protection areas of foreclosure defects bad mortgage loans equity stripping real_estate fraud loan modification problems and fraud homeowner disaster repair and vulnerable adult care in providing the services you research state and federal consumer protection laws involving the areas and provide solutions and remedies for the consumers you provide emergency relief assistance to homeowners and other consumers who are victims of the current economic crisis experiencing emergency hardship situations involving foreclosures and fraud in the lending marketplace and victims of natural disasters requiring immediate assistance to stay in their homes repair their homes and or handle other emergency hardship situations related to consumer protection issues you provide opportunities for individuals within the community to obtain higher education and relevant experience in the areas of consumer protection investigation and criminal justice you collaborate with other community organizations and for-profit businesses seventy-five percent of your activities consist of providing examination and investigation consultation services to consumers you gather client transaction documents examine and investigate these documents for any areas that are not in accordance with state statutes you then provide your findings and recommendations for the remedies and recourses to your clients these are unrestricted offered to anyone for a fee you initially had three governing members w x and y w owns a for profit private investigation practice and is a licensed investigator x lists his position as an investigator and is a certified fraud examiner x also has a for profit entity with a web site which shares part of your name y is a cpa who provides you with services and is paid at market rate w's and x's compensation is set at b dollarslyear later you replaced w with a new board member who does not receive compensation after we questioned you regarding the conduct of business with one of your board member's business you did not indicate whether w works for you as a contractor and or if a has or will provide investigative services for you you did not provide w's business and family relationships with your current board members you stated you held board meetings keeping informal emails as minutes but you did not provide copies of any of these emails for the services you provide you normally make contact with your clients five times the examination and investigation services are generally completed in days however completion could take up to months all contacts are in person by telephone or by e mail except the third contact which is in-person only the first contact is to find out the needs of the clients and to inform them how to supply their documents that you need for the examination and investigation service at the second contact you inform them of the receipt of the documents for their preliminary examination and investigation into the facts surrounding the validity of their transactions to be examined under applicable statutes once you complete the preliminary examination and investigation you provide a report and ask the client's permission for the full examination and investigation if you find any flaws in the transactions at the fourth contact you report the complete findings that do not abide by state statutes the last contact is to acknowledge to your clients that this completes the contacts the preliminary examination and investigation report has three parts disclaimer you notify the clients that this is a preliminary examination and investigation only before any legal steps can be pursued such as a complaint testimony or affidavit of fact you recommend the clients for further examination and investigation as you found violations in the transactions your client requested to be examined relevant law you provide the relevant state laws for the violations in the transactions preliminary investigation result you explain how the violations occur according to the laws you provided the final examination and investigation facts of consumer protection has six parts introductory letter is a one-page letter to your clients that briefly explains your operation consumer protection case information contains your employee information who handles the case source of referral case type and allegation type and details plus the company involved case history of consumer protection allegation is a one-page brief of the client's allegation preliminary examination and investigation report described above final examination and investigation report is similar to the preliminary examination and investigation report it may contain laws that are more relevant and provides the final investigative findings several recommendations and the final recommendation which could be you will remain on standby for legal support under the direction of a licensed attorney none case resolved you will try to contact a restoration company in order to resolve the issues before a licensed attorney becomes involved your services are divided into three phases by payments in the first days after a client hires you you examine their claims s and inform them about his her options and the potential outcomes the client is required to make the first payment to you at this point during the second days you engage a third-party licensed investigator s and begin the investigative stage of the client's case record requests personal interviews and other investigations are also conducted the client is required to make the second payment to you at this point during the third days you analyze the results of the investigation make a final_determination regarding the merits of the client's claim s and refer them to an attomey if needed or other law enforcement agency for further assistance the client is required to make the third payment to you at this point approximately of your income is from the fees you charge for your services you claim they are lower than market rates charged by for-profit companies however you did not provide how much lower your rates are nor any evidence to indicate your rates are actually lower you did not submit actual dollar figures for the services you provide instead you stated that you charge a non-refundable fee over the course of three months for the initial cost of expenses including fees paid to third party investigators and other professionals as needed during the initial process you plan to provide your services at a reduced-fee and or no-fee based on a financial sliding scale the sliding scale will be calculated by determining of the client's gross monthly income and roughly estimating the amount the client would pay for a loan modification under the home affordable modification program hamp guidelines if additional fees are necessary based on the client's case those fees will be agreed upon in writing by all parties before any consideration is exchanged you provided actual amounts charged for your prior year operations the amounts you charged are various however almost all payment sums are in amounts ranging from dollar_figures0 to dollar_figure you did not provide a schedule of services offered for the different fee amounts listed above you have generated over dollar_figuresoo ooo in service fees over the course of your operations since your formation during that same period your have spent over dollar_figure in contracted services fees and compensation you did not submit the names of the payees for those services additional expenses included occupancy utilities and operational necessities you did not provide a copy of any lease agreements but did state you were operating from x's home law sec_1 s01 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more such exempt purposes specified in section s01 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 s01 c -1 d ii of the regulations provides that an applicant organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d of the regulations provides that the term charitable is used in sec_501 c in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged in revrul_69_441 1969_2_cb_115 the service found that a non-profit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit with films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization neither charged fees for counseling services nor prorated their services the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support creditors were not required though to make such contributions as a condition of participation the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 c of the code in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single non exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 302_f2d_934 ct ci the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in 70_tc_352 the tax_court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 c of the code because its activities constituted the conduct of a trade or its business that is ordinarily carried on by commercial ventures organized for profit primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the it had not solicited nor had it received voluntary typical sec_501 organizations contributions from the public its only source_of_income was fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost finally the corporation did not limit its clientele to organizations that were sec_501 c exempt_organizations in easter house v u s ci ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the claims_court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a non-exempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 c because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health related_services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house ci ct pincite in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 c of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include among other things whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not described in sec_501 c because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps the founder and his spouse were the only members of the organization's board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization's overall activities application of law you are not operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1 c -1 a of the income_tax regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for c purposes but in a commercial manner and for the private benefit of your governing body members as more than an insubstantial part of your activities are not in furtherance of an exempt_purpose you fail to meet the operational_test and do not qualify for exemption under c operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes as specified in sec_501 c of the code and sec_1 c c of the regulations under the operational_test the purpose towards which an organization's activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization's right to be classified as a sec_501 c organization see b s w group inc v commissioner above your examination and investigation service is no different from that of a commercial examination and investigation business because you provide services for fees and compete with other similar commercial businesses thus you have failed to establish that you are operated exclusively for one or more exempt purposes see sec_1 c -1 d ii of the regulations you are not operated exclusively for charitable purposes you failed to show that your activity is charitable since you do not limit your services providing examination and investigation services to the public does not provide the relief of the poor and distressed or of the underprivileged see sec_1_501_c_3_-1 of the regulations most of your time and resources are devoted to providing examination and investigation services to the public thus you are unlike the organization described in revrul_69_441 which aided low-income individuals and families who have financial problems and relieved the poor and distressed an insubstantial portion of your activities are educational your examinations and investigations have no educational methodology because they do not have any instructional components rather they are strictly service oriented you gather documents and information from clients examine and investigate flaws in the transaction and provide the remedies accordingly you are similar to the organization described in solution plus inc v commissioner of internal revenue above in which the court held that an organization that conducts debt management service with limited educational programs does not qualify for exemption under sec_501 c you have a substantial non-exempt purpose you engage in substantial non-exempt activities by providing examination and investigation services to the public you therefore do not operate exclusively for exempt purposes see sec_1_501_c_3_-1 of the regulations an organization is not exempt if its non exempt activity is more than insubstantial see 326_us_279 above in the decree the court applied even a more stringent standard the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes your services are no different from those of commercial businesses you set the fees you charge in a similar manner as commercial investigators you are reliant upon service fees for revenue and to cover costs including contractor fees and salaries providing no-fee or less-fee services to a few clients does not establish you are operating exclusively for charitable purposes your services are open to the public and are advertised as such in your own words you state that your rates are lower than market rates yet you did not substantiate or provide any documentation distinguishing your rates from others the court found that an organization that conducts a commercial business and competes with commercial companies does not qualify for exemption under c in easter house v u s and living faith inc v commissioner above regardless of the organization's doctrines the commerciality doctrine has been manifested by the numerous courts the classic cases on commerciality are found in b s w group inc v commissioner and airlie foundation v commissioner above the courts decisively concluded that running a consulting service and a conference center is not an exempt activity for the reason of commerciality which is applicable to your examination and investigation services the court in american institute for economic research v united_states above applied an even more stringent interpretation the court held that an educational_organization was not entitled to the exemption because it conducted the sale of many publications as well as the sale of advice for a fee to individuals you are similar to this organization in terms of selling services inurement private benefit you have shown your structure and manner of operations will result in inurement and or private benefit to w x y or their businesses in the form of compensation payments for services and business referrals w a licensed investigator and owner of a related for profit business was replaced as a board member due to related_party concerns these circumstances suggest has been doing business with you and will continue to do business with you you did not show how you prevent the possible inurement and or private benefits to wand o you also failed to establish that you are governed by an independent board_of directors as you did not present any board minutes you did not demonstrate any evidence that you are not operated for ws and o's private financial gains therefore you failed to establish that you are not operated for your founders' private interests in accordance with sec_1 c -1 d ii of the regulations applicant's position you have indicated your commercial activity is incidental your activities are serving an educational purpose and that your services to the public are educational for the following reasons your mission and vision is instructing and training the community and improving and developing the public's capabilities and knowledge about consumer protection rights the programs include radio and television programs to the public distributing educational materials on consumer protection and advocating for consumer protection rights you do not charge fees for these educational activities you will allocate resources to consumer protection research and higher education once you achieve additional funding service's response to applicant's position while you provide some educational activities for the public such as handing out informational materials on consumer rights and broadcasting through tv or radio these are insubstantial the facts shows that you are formed to provide services to the public for fees as a primary activity that is of a commercial nature conclusion based on the facts and information provided you are not operated exclusively for exempt purposes you fail the operational_test your activities result in impermissible private benefit and inurement and you serve a substantial private non-exempt commercial purpose accordingly you do not qualify for exemption as an organization described in sec_501 c of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication e xempt organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization's name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury i declare that i have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct the representative prepared that an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code section b provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to i nternal revenue service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone nllmber are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
